MEMORANDUM OF DECISION OF DEFENDANT’S MOTION TO DISMISS
GUERNSEY, Chief Judge
The Plaintiff has appealed a final decision of the Office of the Director of Regulation dated August 24, 2007 revoking his gaming license.1 The certification from the MTGC sets forth that the same was mailed to the Plaintiff on August 28, 2007. This appeal was filed on September 19, 2007.
The Defendant has moved to dismiss on grounds that the appeal was not filed within the twenty day appeal period mandated by MTC Sec. 3-224(c), arguing that the same was filed two days late. At the hearing on this motion, the Plaintiff stated that he had lost much of his paperwork as a result of a move to Massachusetts, contributing to the delay in filing the appeal.
While it is clear that the time delay in filing is minimal, it is also clear that this Court must strictly observe the time limits contained in any waiver of sovereign immunity.2 Accordingly, Defendant’s Motion to Dismiss is granted.

. The decision of the Hearing Officer carefully considered the MTGC’s order barring the Plaintiff from the Gaming Facilities and revoking his gaming license. The Hearing Officer concluded that the evidence did not support the barring and exclusion of the Plaintiff from the Gaming Facilities, but the MTGC had sustained its burden of showing him to be unsuitable for continued licensing.


. This Court has long recognized that time limitations contained in a waiver of sovereign *448immunity are jurisdictional and must be strictly construed. Long v. Mohegan Tribal Gaming Authority, Et Al., 1 G.D.R. 5, 8-9, 1 Am. Tribal Law 544 (1997).